Citation Nr: 0115886	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  97-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative changes, currently evaluated at 20 
percent.

2.  Entitlement to an increased evaluation for bilateral 
lattice degeneration with asymptomatic retinal holes, 
currently evaluated at 20 percent.

3.  Entitlement to an increased evaluation for cystic acne, 
currently evaluated at 10 percent.

4.  Entitlement to an effective date prior to October 1, 1996 
for the payment of additional compensation for a dependent 
spouse and children.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 and January 1999 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  The issue of 
entitlement to TDIU will be addressed in the remand appended 
to this decision.

The Board initially notes that the issues of entitlement to 
service connection for chloracne and an eye condition, as 
secondary to Agent Orange exposure, were prepared for 
appellate review.  During a personal hearing before the RO in 
June 1999, the veteran expressed his desire to withdraw these 
issues.  A substantive appeal may be withdrawn by the veteran 
in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2000).  Accordingly, the Board 
accepts the hearing transcript as a written and timely 
withdrawal of the aforementioned issues and will proceed to 
review only those issues identified on the title page of this 
decision.

In addition, the veteran requested and was scheduled for a 
Travel Board Hearing in February 2001.  A notation in the 
claims file shows that the veteran did not appear for his 
February 2001 hearing and that he did not file a request for 
postponement of the hearing.  Accordingly, pursuant to 38 
C.F.R. § 20.704(d) (2000), the veteran's case will be 
processed as though his request for hearing has been 
withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's low back strain with degenerative changes 
is productive of painful and moderate limitation of motion.

3.  The veteran's bilateral lattice degeneration with 
asymptomatic retinal holes is characterized by constriction 
of the visual fields.

4.  The veteran's cystic acne is manifested by intermittent 
flare-ups with itching.

5.  The veteran submitted proof of his marriage and dependent 
children to the RO in September 1996. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 
5292 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral lattice degeneration with asymptomatic retinal 
holes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic 
Code 6008 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for cystic acne have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (2000).

4.  The criteria for entitlement to an effective date prior 
to October 1, 1996 for the payment of benefits by reason of 
dependent spouse and children are not met.  38 U.S.C.A. 
§§ 1115, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.205, 
3.400, 3.401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The veteran contends that his low back, eye, and skin 
disorders are more disabling than currently evaluated.  As to 
the veteran's claims for higher ratings, the Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Specifically, VA acquired 
relevant treatment records, provided the veteran with 
physical examinations, and afforded him a personal hearing 
before the RO.  Therefore VA has fulfilled its duty to assist 
the veteran in developing facts that are pertinent to his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2000).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2000).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2000).

A. Low back strain

The record shows that the RO initially granted service 
connection for low back strain in a May 1989 rating decision 
and assigned a 10 percent disability evaluation effective 
from October 1988.  The evaluation assigned to this 
disability was increased to 20 percent effective from July 
1997.  Subsequent rating decisions have confirmed and 
continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in January 1998.  The veteran complained of 
constant, severe back pain that was aggravated by bending.  
Motrin alleviated, but did not eliminate, the pain.  Range of 
motion of the lumbosacral spine was recorded as 40 degrees of 
forward flexion, 20 degrees of backward extension, 25 degrees 
of right rotation, 30 degrees of left rotation, and 30 
degrees of right and left flexion, all with tenderness at the 
endpoints of motion.  Straight leg raising was positive on 
the left at 30 degrees.  The veteran's gait, deep tendon 
reflexes, and sensation were normal, and Romberg and Babinski 
tests were negative.  An associated September 1997 MRI of the 
lumbar spine revealed mild degenerative disc changes and disc 
protrusions at L4-L5 and L5-S1, with a moderate degree of 
neuroforaminal compromise at L5-S1, greater on the left.  The 
veteran was diagnosed with degenerative disc disease of the 
lumbosacral spine.  The examiner noted that he observed no 
objective weakness, excess fatigability, incoordination, or 
pain on movement, and that no flare-up was present during the 
examination. 

Records from Ireland Army Community Hospital show that the 
veteran complained of back pain that radiated down the left 
leg in October 1997.  Physical findings were essentially 
normal and the veteran was assessed with mechanical low back 
pain due to lumbar spondylosis L4-L5, L5-S1, with small left-
sided disc protrusion.  In March 1998, it was noted that the 
veteran rarely used Motrin for his back pain and that he used 
Tylenol.  He was seen again in December 1998 with chronic low 
back pain.  In September 1999, the veteran presented with 
recent onset of pain and giving way of the right leg.  
Objective findings included 4+ bilateral deep tendon 
reflexes, acute tenderness along the sciatica nerve, and 
positive straight leg raising.  The impression was severe 
sciatica and rule out ruptured disc.  At a follow-up the next 
month, the veteran showed marked improvement, with no 
tenderness and almost no pain.

An MRI of the lumbar spine performed in November 1999 found a 
concentric disc bulge without central canal or foraminal 
stenosis at L4-L5, and a mild concentric disc bulge and 
superimposed small central protrusion at L5-S1, with mild 
facet hypertrophy and mild bilateral foraminal narrowing.  
The impression was that the L5-S1 protrusion and the L4-L5 
bulge appeared inconsequential.  In December 1999, the 
veteran reported that the sciatica on the left side was 
improved, but aggravated with increased activity.

The veteran appeared at a personal hearing before the RO in 
June 1999.  He testified that his back had worsened since the 
VA examination, with numbness of the left leg caused by 
walking or prolonged sitting and standing.  He was in 
constant pain from his low back to his left foot.  The pain 
was aggravated by lifting and bending, and standing caused 
the most pain.  His doctor did not recommend surgery at the 
present time.

The veteran's low back strain with degenerative changes has 
been assigned a 20 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  Pursuant to 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003.  This, in turn, is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved; in this case, 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine is rated at 20 percent and severe limitation 
of motion is rated at 30 percent.  As the veteran's low back 
is productive of moderate limitation of motion, a higher 
evaluation is not warranted under this Diagnostic Code.  
Higher evaluations for back disabilities are provided 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5293 (2000).  However, the veteran's lumbar spine 
disability has not been characterized as a vertebral 
fracture, and the medical evidence clearly demonstrates that 
the veteran's disability has not produced ankylosis or 
neurological symptoms to the degree contemplated by a 40 
percent disability evaluation.

Finally, the Board has considered the application of 38 
C.F.R. §§ 4.40, 4.45 (2000), but finds that the veteran is 
adequately compensated for his level of pain and impairment 
attributable to his service-connected disability by the 20 
percent schedular evaluation.  The Board recognizes that the 
rating schedule is designed to accommodate changes in 
condition, and that the veteran may be awarded an increased 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1 (2000).

B. Lattice degeneration

The record shows that the RO originally granted service 
connection for bilateral lattice degeneration in a May 1989 
rating decision and assigned a noncompensable evaluation 
effective from October 1988.  The evaluation assigned to this 
disability was increased to 20 percent effective from July 
1997.  Subsequent rating decisions have confirmed and 
continued this evaluation.

Records from Ireland Army Hospital show that the veteran 
complained of decreased vision of the left eye in August 
1997.  The following month, he was diagnosed with stable 
lattice degeneration, with no holes with fluid.  He was also 
assessed with presbyopia of both eyes and given a new 
prescription for bifocals.  In November 1998, the veteran was 
assessed with peripheral lattice degeneration both eyes, 
status post laser treatment and retinal holes.  

During a VA examination in January 1998, the veteran reported 
a history of three prior laser beam surgeries to seal retinal 
holes.  He saw an ophthalmologist every six months.  The 
veteran's corrected vision was reported as 20/40 bilaterally.  
He was diagnosed with retinal holes, stable, and the examiner 
suggested review of the Ireland Army Hospital records.

During a VA examination in October 1998, the veteran reported 
that he believed that his left eye was weakening.  
Uncorrected near visual acuity of the right eye was recorded 
as 20/100, and far visual acuity was 20/50 -2.  Corrected 
near visual acuity was 20/30 and far visual acuity was 20/20 
-3.  As to the left eye, uncorrected near visual acuity was 
recorded as 20/400, and far visual acuity was 20/80 -1.  
Corrected near visual acuity was 20/200 and far visual acuity 
was 20/70.  

Objective findings included an unremarkable anterior segment, 
and the lacrimal system, lashes, conjunctivae, corneas, 
anterior chambers, irises and lenses were all within normal 
limits.  There were no cataracts and ocular pressure was 18 
bilaterally.  Multiple areas of hyperpigmentation, perhaps 
from previous surgery, were present in the equatorial region 
of both eyes.  The optic nerve head was .1 bilaterally, with 
no evidence of pallor.  Testing found constricted visual 
field to 30 degrees in the left eye and normal visual fields 
of the right eye.  The examiner commented that he could find 
no cause for the veteran's left eye vision being no better 
than 20/70 or why his visual fields were constricted. 

In November 1998, the results of a Goldmann field examination 
were obtained.  The right eye had a horizontal field span of 
110 degrees and a vertical span of 90 degrees.  The left eye 
revealed marked constriction of the visual field with a 
vertical and horizontal span of 50 degrees.  The veteran was 
assessed with concentric constriction of left visual field.

Thereafter, that same month, the veteran was evaluated by the 
retina subspecialty clinic.  Optical examination found 
corrected visual acuity of 20/20 in the right eye and 20/30 
in the left eye.  Lids, lashes, lacrimal glands, 
conjunctivae, sclerae, anterior chambers, and irises were 
normal.  Cornea revealed arcus senilis of both eyes and lens 
and media revealed trace nuclear sclerotic changes of both 
eyes.  Media was clear with no posterior vitreous detachment, 
and optic nerve heads were sharp, pink, and flat with a CD 
ratio of .3.  Maculae displayed a good reflex and vessels 
were within normal limits.

Peripheral examination found lattice degeneration of both 
eyes in the far periphery, most pronounced superiorly, 
temporally, and inferiorly in both eyes.  Numerous laser 
scars were apparent surrounding the breaks.  No new holes, 
retinal breaks or tears were identified, and there was no 
evidence of retinal detachment in either eye.  The veteran 
was assessed with peripheral lattice degeneration, both eyes, 
status post laser treatment.

The veteran appeared at a hearing before the RO in June 1999.  
He testified that his eye symptoms came and went and that his 
doctor told him that retinal detachment would eventually 
occur.  Sunlight and glare aggravated his eyes and he could 
not drive at night.  He sometimes saw floaters in his eyes 
and his peripheral vision was decreased.  

The veteran's bilateral lattice degeneration with 
asymptomatic retinal holes has been assigned a 20 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6008 (2000).  Under this Diagnostic Code, 
detachment of the retina is rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2000).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2000).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2000).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2000). 

As for impairment of field vision, a 20 percent evaluation is 
warranted for bilateral concentric contraction to 60 degrees, 
but not to 45 degrees.  A 30 percent evaluation requires 
bilateral concentric contraction to 45 degrees but not to 30 
degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2000).  In 
the alternative ratings under Diagnostic Code 6080, 
contraction to 60 degrees, but not to 45 degrees, may be 
evaluated as the equivalent of corrected visual acuity of 
20/50 (6/15).  Contraction to 45 degrees, but not to 30 
degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/70 (6/21).  These alternative ratings are 
to be employed when there is a ratable defect of visual 
acuity or a different impairment of the visual field in the 
other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2 
(2000).

In the present case, the RO assigned a 20 percent evaluation 
by rating the veteran's constricted visual field as analogous 
to impaired visual acuity.  Based upon the above VA 
examination findings of visual field and visual acuity, the 
Board finds that the RO correctly assigned a 20 percent 
evaluation.  In the absence of greater loss of visual acuity 
or visual field, a higher rating may not be assigned.  The 
Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2000).


C. Cystic acne

The record shows that the RO originally granted service 
connection for cystic acne in a May 1989 rating decision and 
assigned a noncompensable evaluation effective from October 
1988.  The evaluation assigned for this disability was 
increased to 10 percent effective from October 1988.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

During a VA examination in January 1998, the veteran reported 
that he received dermatological care for his cystic acne on a 
regular basis.  He described the condition as coming and 
going; it would become severe, then clear up again.  Physical 
examination found scarring of the face, but with no active 
acne.  Two active cystic acne lesions were present on the 
posterior back.  The veteran was diagnosed with cystic acne, 
with facial scarring and two small active lesions on the 
back.

Records from Ireland Army Community Hospital show that the 
veteran had two cysts removed from his back in October 1997.  
The remainder of the records discloses no dermatological 
treatment.  The veteran appeared at a hearing before the RO 
in June 1999.  He testified that he had breakouts once or 
twice per month, depending upon his exposure to the sun.  The 
breakouts affected his face and back and lasted two to three 
weeks.  He used retin A, and had used erythromycin in the 
past.  The lesions were constantly itchy and painful during 
flare-ups.  He had most recently had lesions removed from his 
back in 1997. 

The veteran's cystic acne has been assigned a schedular 10 
percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2000).  Pursuant to this Diagnostic Code, a 10 
percent rating is contemplated when the skin disorder is 
characterized by exfoliation, exudation or itching, if 
involving an exposed surface or an extensive area.  For an 
increased rating to 30 percent, the skin disorder must be 
characterized by constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).

Based upon the above findings, the Board must find that a 
preponderance of the evidence is against an increased 
evaluation.  The veteran's cystic acne clearly involves an 
exposed surface and itching.  However, it is not 
characterized by constant itching, extensive lesions, or 
marked disfigurement.  The VA examiner identified only two 
lesions on the back and some facial scarring.  Although the 
veteran testified that he had numerous flare-ups, the 
relevant treatment records do not reference his skin 
condition.  A higher evaluation is available pursuant to 
Diagnostic Code 7800; however, the veteran's cystic acne has 
not been characterized as severe disfigurement.  Accordingly, 
the criteria for the next higher evaluation have not been 
met.

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2000) for all of the veteran's increased rating claims as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II. Effective Date

The veteran contends that he is entitled to an earlier 
effective date for the payment of benefits by reason of 
dependent spouse and children.  He contends that additional 
compensation should have been effective September 1992, the 
date of his marriage.  He stated that he did not know of his 
entitlement to dependent benefits at the time of his 
marriage.  

Veterans who are entitled to compensation for service-
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and children, 
provided that the disability is rated not less than 30 
percent disabling.  38 U.S.C.A. § 1115 (West 1991).  In order 
to receive an additional payment for a spouse and children, 
it is not enough that the veteran becomes married or a child 
is born.  Sufficient proof of marriage and birth is necessary 
as set forth in 38 C.F.R. §§ 3.204, 3.205, 3.209, 3.216 
(2000).

Awards of additional compensation for dependents shall be 
effective the latest of the following dates: (1) Date of 
claim. This term means the following listed in order of 
applicability:  (i) Date of veteran's marriage of birth of 
his or her child, or adoption child, if the evidence of the 
event is received within one year of the event otherwise.  
(ii) Date notice is received of the dependent's existence, if 
evidence is received within one year of VA request. (2) Date 
dependency arises; (3) Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating; or (4) Date 
of commencement of veteran's award.  38 C.F.R. § 3.401(b) 
(2000).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) (2000), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.

In the present case, the record shows that, in a September 
1991 rating decision, the RO assigned a combined disability 
evaluation of 30 percent effective October 1988.  The veteran 
was notified of the rating decision by letter dated the 
following month.  This letter indicated that VA Form 21-8764, 
containing rights about his benefit, and VA Form 21-686C, 
Declaration of Marital Status, were included as enclosures.

In September 1996, the veteran filed a claim for 
compensation, provided information concerning his children, 
and submitted a copy of his marriage certificate.  The 
marriage certificate showed that the veteran was married in 
September 1992.  This information was received more than one 
year after the RO's October 1991 letter that requested 
dependent information and provided the necessary forms.  
Thereafter, in June 1997, the RO informed the veteran that 
additional benefits for his spouse and children were being 
paid effective October 1, 1996.

Review of the evidence reveals that a copy of the marriage 
certificate was received at the RO in September 1996.  There 
is no evidence that the veteran submitted the evidence 
required to establish proof of his marriage or children prior 
to this date.  Thus, the proper date of commencement for 
payments of benefits by reason of a dependent spouse and 
children is determined according to the provisions of 38 
C.F.R. § 3.401(b) (2000).  The effective date would thus be 
the date of dependency, or October 1, 1996, which is the 
latest of the dates found in § 3.401(b) (2000).  Specifically 
it is the date upon which the dependency was established by 
the veteran submitting the required information.

Accordingly, the Board finds that the criteria for 
entitlement to an earlier effective date for the payment of 
benefits by reason of dependent spouse and children are not 
met and the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 1115, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.205, 
3.400, 3.401 (2000).


ORDER

An evaluation in excess of 20 percent for low back strain 
with degenerative changes is denied.

An evaluation in excess of 20 percent for bilateral lattice 
degeneration with asymptomatic retinal holes is denied.

An evaluation in excess of 10 percent for cystic acne is 
denied.

An effective date prior to October 1, 1996 for the payment of 
additional compensation for a dependent spouse and children 
is denied.


REMAND

In the veteran's application for TDIU, he reported that he 
had last worked full-time in September 1990 and that his 
service-connected disabilities prevented him from securing 
and maintaining a substantially gainful occupation.  He 
provided no employment information.  He apparently was a high 
school graduate and had taken a computer training course.

The veteran's service-connected disabilities are those 
described above, as well as tinnitus, rated at 10 percent, 
and bilateral Achilles tendonitis and left ear hearing loss, 
rated as noncompensable, with a combined schedular evaluation 
of 50 percent.  However, the record currently contains no 
opinion as to the veteran's employability.

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2000).

The Board is of the opinion that VA should reexamine the 
veteran, as specified in greater detail below, and to include 
pertinent opinion bearing on the veteran's claim for TDIU (in 
accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his service-
connected disabilities, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The veteran should then be afforded 
appropriate VA medical examinations in 
order to thoroughly evaluate his service-
connected disabilities and to identify 
all associated symptomatology.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiners.  
The veteran's service-connected 
disabilities should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiners must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disabilities, 
as distinguished from his nonservice-
connected disorders, without regard to 
the age of the veteran.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the Regional Office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



